105 F.3d 646
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Katherine A. BERG, Plaintiff-Appellant,v.FAIRFAX COUNTY PUBLIC SCHOOLS, Defendant-Appellee.
No. 96-2309.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 10, 1996.
Decided Jan. 2, 1997.

Katherine A. Berg, Appellant Pro Se.
Thomas John Cawley, John Francis Cafferky, HUNTON & WILLIAMS, McLean, Virginia, for Appellee.
E.D.Va.
AFFIRMED.
Before ERVIN and MICHAEL, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Katherine Berg appeals from the district court's order granting Defendant's motion for summary judgment and dismissing her complaint filed pursuant to the Americans with Disabilities Act (ADA), 42 U.S.C. §§ 12101-12213 (1994).  We have reviewed the record and the district court's order and find no reversible error.  Berg's prior sworn testimony before the Workers' Compensation Commission and her submission of notes and certifications from her treating physicians conclusively established that she could not perform the essential functions of her position, thus rendering her "unqualified" for the position under the ADA. 42 U.S.C. § 12111(8) (1994);  Southeastern Community College v. Davis, 442 U.S. 397, 406 (1979);  Myers v. Hose, 50 F.3d 278, 281-82 (4th Cir.1995);  Tyndall v. National Educ. Ctrs., 31 F.3d 209, 212-13 (4th Cir.1994);  August v. Offices Unlimited, Inc., 981 F.2d 576, 581-83 (1st Cir.1992).  We further find that the district court correctly found that the accommodations requested by Berg were unreasonable.*  See Myers, 50 F.3d at 284;  Milton v. Scrivner, Inc., 53 F.3d 1118, 1124-25 (10th Cir.1995);  Gilbert v. Frank, 949 F.2d 637, 644 (2d Cir.1991).  Accordingly, we affirm the order of the district court.  Berg v. Fairfax County Pub. Schs., No. CA-96-886-A (E.D.Va. Aug. 21, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.



*
 Berg requested that she either be reassigned to another position, or that others perform the tasks she could not